Rubicon Intersects 91.91 oz/ton Gold Over 1.6 feet In New F2 Step-Out Drilling And Announces 2009 Exploration Plans -minimum 120,000 foot drill program planned for Phoenix project in 2009 including underground- Rubicon Minerals Corporation (RMX.TSX:RBY.AMEX) is pleased to announce results of step-out drilling from barge and land based drilling at the 100%-controlled Phoenix Gold Project, located in the heart of the prolific Red Lake gold district of Ontario. Rubicon is also pleased to announce its 2009 exploration plans which include a minimum of 120,000 feet of surface and underground diamond drilling. Update on F2 ‘Step-Out’ Drilling In recent releases (October 21 and October 30), encouraging gold intercepts were reported from beyond the main F2 Zone (referred to in this release as ‘step-out drilling’). Complete assays have been received for all outstanding samples from barge-based step-out drilling. These results are summarized in Table 1, below, (new results denoted by an asterisk) which also includes recently received assays from land-based drilling. The highlight of the drilling is a bonanza high-grade gold intercept of 91.91 oz/ton gold over 1.6 feet (3151.1g/t over 0.5 metres) in a new target area approximately 1020 feet (310 metres) west-southwest of the F2 core zone (see location map in Figure 1). Step-out drilling confirms the presence of a permissive environment for F2-style high-grade gold mineralization over a wide area which extends well beyond the current F2 core area of drilling. Additional step-out drilling is currently being carried out from land-based set-ups (see Figure 1) and further drilling is planned in the New Year. A compilation of significant F2 core zone drill results is provided in Table 2. This table also includes recently received final infill assays from two holes (F2-35 and F2-35W1) located within the core F2 Zone (denoted by asterisks). PLANNED 2009 EXPLORATION PROGRAMS 1. F2 Zone Underground and Surface Drilling The core F2 Zone (Figure 1) has been tested by 35 drill holes to date. These have identified significant gold mineralization which extends from the bedrock interface over 3600 feet vertically and 1181 feet laterally (1101 metres by 360 metres) and includes bonanza and high-grade gold intercepts such as 26.0 oz/ton over 6.6 feet and 10.55 oz/ton over 5.9 feet and 1.24 oz/ton over 36.1 feet.
